Citation Nr: 0903614	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of lacerations of the right hand with impaired 
flexion of third and fourth fingers on the right hand, and 
traumatic arthritis in the fourth finger. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1953 to November 1955. 

By way of a June 1961 decision, the RO granted service 
connection with a 10 percent rating for disability of the 
right hand resulting from a jeep accident during service.  
The RO identified the disability as residuals of multiple 
lacerations of the right hand, healed, with impaired flexion 
of third finger.  The 10 percent rating has been in effect 
since 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).  In 
pertinent part of that decision, the RO continued the 
veteran's disability rating of 10 percent for the right hand 
disability, now framed as residuals of multiple lacerations 
of the right hand, healed, with impaired flexion of 3rd and 
4th fingers and traumatic arthritis of the 4th finger.  


FINDINGS OF FACT

1.  Disability due to the residuals of the veteran's right 
hand injury is manifested by non-tender scars and traumatic 
arthritis in the fourth finger, with limitation of motion due 
to pain, stiffness, and occasional locking (three times per 
month), resulting in impaired flexion of third and fourth 
fingers on the right hand, and, when the third finger is 
flexed to the extent possible, a gap of more than one inch 
between the fingertip of the third finger and the proximal 
transverse crease of the palm.  

2.  There is no evidence of ankylosis, either favorable or 
unfavorable, in the metacarpophalangeal, the promixal 
interphalangeal or the distal interphalangeal joints of 
either the third or the fourth finger on the right hand. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
impaired flexion of third and fourth fingers on the right 
hand, with traumatic arthritis in the fourth finger, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223, 5229, 5230 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires the VA to notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform 
the veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for increased-compensation, the 
VCAA requires that  
VA at least notify the veteran that in order to substantiate 
a claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  If applicable, the 
Secretary must provide at least a general notice of any 
additional requirements that would substantiate a higher 
rating for the veteran under the Diagnostic Code, which would 
not otherwise be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result).  Further, the veteran must be notified that a 
disability rating (determined by applying relevant Diagnostic 
Codes), which typically provides for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved) based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Such examples of evidence would 
include competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.

The veteran has been in receipt of the current 10 percent 
rating for more than 40 years.  During this time, the veteran 
periodically sought an increased rating for the right hand 
disability.  On each occasion, the claim for increase was 
denied.  On each such attempt, the veteran was notified as to 
the criteria required for a higher rating.  As to the current 
claim for increase, VA has fully complied with the VCAA 
notice requirements through a March 2004 letter to the 
veteran.  The notice letter was in a form that enabled the 
veteran to understand the process, the information needed, 
and who was responsible for obtaining the information.  
Following the March 2004 letter to the veteran, the claim was 
re-adjudicated by the RO in May 2004.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

In addition to its duty to notify, or inform, the veteran 
with regard to his claim, VA also has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the VA has associated with the 
claims folder the veteran's private and VA treatment records.  
While the veteran's representative asserts in the December 
2008 written brief presentation that a remand is required to 
obtain records pertaining to an award of Social Security 
benefits dated in the 1970s, the Board does not agree.  Even 
if these records included medical evidence pertaining to the 
disability involving the veteran's right 3rd and 4th fingers, 
that evidence could only speak to the state of the disability 
at that time - nearly 40 years ago.  Such evidence could not 
be pertinent to the current question on appeal - the 
assessment of the severity of the disability during the 
current appeal period beginning with the veteran's claim for 
increase received in February 2004.  The veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing pertinent evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
In April 2004 and July 2005, VA provided the veteran formal 
VA examinations that detailed the current nature and severity 
of his service-connected disability.  The Board finds that no 
additional assistance is required to fulfill the VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).  

II.  Increased Rating

Factual Background 

As noted above, since 1961 service connection has been in 
effect for residuals of multiple lacerations of the right 
hand, healed, with impaired flexion of the third and fourth 
finger, with traumatic arthritis in the fourth finger.  This 
disability has always been rated as 10 percent disabling.  VA 
received the current claim for an increased rating in 
February 2004. 

On VA examination in April 2004, the examiner noted that the 
veteran complained of a worsening pain in the third and 
fourth finger of his right hand.  It was noted that the 
veteran's dominant hand is his right hand.  The examiner 
reported that the plain film of the veteran's right hand 
showed osteoarthritic changes in the distal interphalangel 
joint of the fourth finger.  On examination, the examiner 
reported that the veteran could "fully extend the fingers 
but on making a fist, the middle finger comes only to 3.5 cm 
and the ring finger comes to within 1.5 cm of the middle 
palmar crease."  He observed fine surgical scars on the palm 
and the palmar surface of the proximal third and fourth 
finger of the veteran's right hand.  The examiner diagnosed 
the veteran with impaired motion of the right hand, residuals 
of scars of the right hand. 

The case file also contains VA occupational therapy treatment 
records dated in March 2004, and dated April 15 and 25 of 
2004.  The treatment records from March 2004 and April 25, 
2004 showed that the veteran had some degree of flexion in 
the metacarpophalangeal (MP), the proximal interphalangeal 
(PIP), and the distal interphalangeal (DIP) joints of both 
the third and fourth fingers on the right hand. 

The recorded findings in March 2004 were as follows: 

Third Finger MP flexion is 90 degrees; PIP flexion 
is 75 degrees; DIP flexion is 55 degrees; 

Fourth Finger MP flexion is 70 degrees; PIP 
flexion is 90 degrees; DIP flexion is 80 degrees.

The recorded findings on April 25, 2004 were as follows: 

Third Finger MP flexion is 85 degrees; PIP flexion 
is 80 degrees; DIP flexion is 50 degrees; 

Fourth Finger MP flexion is 80 degrees; PIP flexion 
is 90 degrees; DIP flexion is 75 degrees.

The veteran was afforded another VA examination in July 2005.  
At the examination, the examiner noted that the veteran 
complained of worsening pain in both of the fingers, and it 
was noted that he reported, "locking of his right third and 
fourth fingers three times a month with flare-ups two times a 
month."  On examination, the examiner reported findings on 
range of motion testing as follows:  the right finger had 50 
percent mobility and the right fourth finger had 60 percent 
mobility.  The examiner observed that for both fingers "the 
range of motion was not additionally limited due to pain, 
fatigue, weakness or lack of endurance."  The examiner 
diagnosed the veteran with multiple laceration scars; right 
third and fourth finger strain, moderately active; and 
arthritis of the right fourth finger, moderately active.  As 
to the scars, the examiner specifically found that they were 
nontender, without adherence, ulceration, or breakdown.  The 
examiner indicated that the scars were not disfiguring and 
did not cause any limitation of motion. 

There are two addenda to the July 2005 VA examination report.  
In the first addendum, the examiner recorded that in regards 
to the grasping function, the third finger was one inch from 
the transverse crease of the palm and the fourth finger was 
approximately one-half inch from the crease.  

In the second addendum, the examiner recorded that in regards 
to pushing, pulling and twisting, the dexterity of the right 
third and fourth fingers were poor.  The examiner also 
observed that the veteran's writing and touch with the right 
hand was poor.  He then noted that the gap between the 
fingertips and the crease "was approximately three inches," 
but he did not make any notation as to explain the change in 
the measurement from the previous record of one inch for the 
third finger and one-half inch for fourth finger. 


Legal Criteria and Analysis 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may 
be assigned for separate periods based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The appropriate evaluation for musculoskeletal disabilities 
is determined under the criteria in 38 C.F.R. §4.71a.  The 
rules that apply in evaluating the severity of ankylosis or 
limitation of motion of single or multiple digits of the hand 
are the following.  For the index, long, ring and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads.  Joints in these positions 
are considered in a favorable position.  For such fingers, 
the MP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the DIP joint has a range of zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 
1. 

Pursuant to 38 C.F.R. § 4.71a, a maximum disability rating of 
10 percent may be assigned under Diagnostic Code 5223 for 
favorable ankylosis of the long and ring finger of one hand.  
A higher disability rating of 20 may be assigned under 
Diagnostic Code 5219 for unfavorable ankylosis of the long 
and ring fingers of one hand.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability 
is to be evaluated as unfavorable ankylosis, if both the MP 
and the PIP joints of a digit are ankylosed; or if only the 
MP or the PIP joint is ankylosed and there is a gap of more 
than two inches (5.1cm) between the fingertips and the 
proximal transverse crease of the palm (palm crease), with 
fingers flexed to the extent possible.  Whereas, a disability 
is to be evaluated as favorable ankylosis, if only the MP or 
the PIP joint is ankylosed, and there is a gap of two inches 
(5.1cm) or less between the fingertips and the palm crease.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Alternatively, under Diagnostic Codes 5228-5230, containing 
diagnostic criteria for limitation of motion of individual 
digits, where the limitation of motion of each digit must be 
evaluated separately, and under the circumstances where there 
is a limitation of motion of two or more digits, those 
evaluations are to be combined to determine the assigned 
rating disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230, Note 5.  For the limitation of motion in the long 
finger, if there is a gap of less than one inch (2.5cm) 
between the fingertip and the palm crease, with the finger 
flexed to the extent possible, then it is given a zero 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  
However, if there is a gap of one inch (2.5cm) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, then 
a 10 percent rating is warranted. Id.  Any limitation of 
motion in the ring finger is assigned a zero percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Here, 
in this case, the veteran does not have ankylosis in any 
joint on any finger.  As such, a maximum combined disability 
rating of 10 percent is assignable for limitation of motion 
in the veteran's ring and long fingers.  

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in 
all cases that the findings be sufficiently characteristic as 
to identify the disease and the resulting disability, and 
above all, to coordinate the impairment of function with the 
rating.  38 C.F.R. § 4.21.  Therefore, the Board will 
consider the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When evaluating the severity of a disability, VA will 
consider the entire history of the disability including 
records of social impairment.  See  38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If the evidence for and against a claim is 
in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In the case at hand, despite the lack of any finding of 
ankylosis, the RO appears to have evaluated the veteran's 
disability by analogy as 10 percent disabling under 
Diagnostic Code 5223 for favorable ankylosis of two digits of 
one hand: long and ring (third and fourth, respectively).  
Under that code, this is the maximum rating for favorable 
ankylosis of these two digits on one hand.  Id.  The Board 
again reiterates that there is no medical finding that the 
veteran has ankylosis in either his long or ring finger on 
his right hand.  While the current disability includes 
limitation of motion and dexterity that may cause disability 
that approximates a 10 percent evaluation as favorable 
ankylosis under Diagnostic Code 5223, there is absolutely no 
evidence to warrant a higher evaluation by analogy equivalent 
to unfavorable ankylosis of those two digits under Diagnostic 
Code 5219.

The Board has considered evaluating the veteran's service-
connected right hand disability under other Diagnostic Codes, 
which may be more appropriate for rating the severity of the 
disability due to the actual limitation of motion findings.  
Medical evidence has shown that the veteran has 
osteoarthritic changes at the distal interphalangeal joint at 
the right fourth finger.  The medical evidence also showed 
that the veteran has limitation of motion with some degree of 
flexion in this joint.  Further, the July 2005 examiner 
reported that there was some percentage of mobility in both 
fingers as to preclude a finding that either finger is 
ankylosed in a favorable or an unfavorable position, or at 
all.   The disability has affected the dexterity of the right 
third and fourth fingers so that it is difficult for the 
veteran to write, touch, push or twist with the right hand.  
Based on the medical evidence, the Board finds that in the 
alternative to rating the condition under provisions dealing 
with ankylosis (which has never been found), the veteran's 
disability should be rated under Diagnostic Codes 5229 and 
5230 for limitation of motion of individual digits.  Even if 
the Board only considered the medical evidence most favorable 
to the veteran's claim for increase (the evidence from the 
second addendum to the July 2005 VA examination), the maximum 
rating for the veteran's limitation of motion disability is 
10 percent.  In the second addendum, the examiner stated that 
tips of the third and fourth fingers were approximately three 
inches from the crease of the palm on the right hand.  This 
evidence would warrant a rating at 10 percent for the third 
finger under Diagnostic Code 5229; and the fourth finger 
would be evaluated at a rating of zero percent under 
Diagnostic Code 5230.  Pursuant to mechanical evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 5, 
the veteran's disability rating is 10 percent, which is the 
sum of separate evaluations for the two digits.  This is the 
maximum rating that can be assigned to the combined 
limitation of motion for these two digits. 

The Board notes that in evaluating musculoskeletal 
disabilities, the VA may grant a higher rating in cases in 
which functional loss due to pain, weakened movement, excess 
fatigability, or incoordination is demonstrated, and those 
factors were not considered in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also, DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).   However, where a 
musculoskeletal disability is currently evaluated at the 
highest rating available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, since the veteran has been granted the 
maximum rating possible under Diagnostic Codes 5229 and 5230, 
the analysis required by DeLuca, supra, would not result in a 
higher scheduler rating.

The veteran's representative contends that he is entitled to 
a higher evaluation because of the extent of functional loss 
due to pain on use and during "flare-ups" as to be 
analogous to amputation of those digits, the Board does not 
agree.  The fingers do have some range of motion and there is 
no actual ankylosis shown.  The current functionality of the 
fingers of the disabled hand exceeds the functionality of 
that hand if the fingers were amputated.  Evaluation as 
analogous to amputation is not appropriate.

The veteran is already in receipt of a 10 percent rating for 
his right hand disability.  This is the highest possible 
schedular rating that may be assigned for limitation of 
motion of the 3rd and 4th fingers under Code 5229.  It is also 
the highest possible shedular rating that may be assigned if 
the condition is rated based on analogy to favorable 
ankylosis under Code 5223.  There is no objective evidence on 
file to show that the disability should be rated as analogous 
to unfavorable ankylosis or amputation.   
 
In sum, the veteran is already receiving the maximum 
scheduler evaluation for his disability - regardless of 
whether the disability is evaluated under Diagnostic Code 
5223, or Diagnostic Code 5229.  For these reasons and bases, 
the Board must deny the veteran's claim for increased rating 
because the maximum rating of 10 percent is already assigned.  
There exist no findings that would warrant consideration of a 
rating outside the schedular evaluation.  The veteran's 
service-connected condition, essentially involving two 
fingers, does not cause frequent hospitalization or severely 
impair his ability to work.  The schedular criteria 
accurately contemplate the nature and severity of the 
veteran's current disability.  

The Board has considered whether a separate compensable 
rating is warranted for residual disability due to scarring.  
Objective medical findings show that the scars present no 
additional disability.  The scars are not painful, unstable, 
ulcerated, or disfiguring; and the scars cause no additional 
limitation of function.  With no additional disability shown, 
a separate compensable rating for scars is not appropriate.   
See 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7805.   
 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of lacerations of the right hand with impaired 
flexion of third and fourth fingers on the right hand, and 
traumatic arthritis in the fourth finger, is denied.  



____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


